Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 12, 2019

                           Nos. 04-19-00556-CR, 04-19-00557-CR,
                      04-19-00558-CR, 04-19-00559-CR, 04-19-00560-CR

                                       Sean Carlton LACEY,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2018CR13328, 2018CR13305,
                       2018CR12079, 2018CR12614, & 2018CR12615
                          Honorable Frank J. Castro, Judge Presiding

                                          ORDER
        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in these
related appeals in which the trial court judge certifies each underlying criminal case “is a plea-
bargain case, and the defendant has NO right of appeal.” It is therefore ORDERED that the trial
court clerk file an electronic clerk’s record in each appeal within ten (10) days from the date of
this order containing the following documents:

       1.      All pre-trial orders and the related pre-trial motions;

       2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
               Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.
        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in these appeals.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court